IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON

              VENESSA LYNN TOTTY v. MICHAEL ALAN TOTTY

                      An Appeal from the Circuit Court for Shelby County
                          No. 157141-5 R.D. Kay S. Robilio, Judge



                     No. W1999-02426-COA-R3-CV - Decided May 2, 2000



JUDGE FARMER , concurring.


                             SEPARATE CONCURRING OPINION


        I concur with the results reached by the majority in this case. With respect to the issue of
counseling, I agree with the majority that the statute has become inapplicable in the present case due
to the child having reached majority. I write separately because of my concern that the majority
opinion might be interpreted as limiting a trial court’s discretion to order counseling to that
specifically set forth in T.C.A. § 36-6-101(e)(1), the text of which is set forth in the majority opinion.
I interpret the statute to be permissive rather than prohibitive. For example, I can envision a trial
court ordering a non-custodial parent to undergo counseling for anger management as a condition
of exercising visitation rights. I do not believe the aforementioned statute prohibits this.